Appeal from two orders of the Family Court, Queens County, (1) the first, dated July 1, 1974, remanding appellant to Elmhurst General Hospital for examination, observation and report on July 11, 1974, and (2) the second, dated July 12, 1974, ordering appellant to pay support to petitioner through the court, in the amount of $25 per week, beginning July 19, 1974. Pursuant to CPLR 5520 (subd [c]), in the court’s discretion and in the interests of justice, the notice of appeal, which is premature as to the order of July 12, 1974, is treated as a valid notice of appeal from both orders. Appeal from the order of July 1, 1974 dismissed, without costs. That order is not an order of disposition and, hence, is not appealable as of right (Family Ct. Act, § 1112). Order of June 12, 1974 reversed, without costs, and proceeding remanded to the Family Court for a new hearing. A new hearing is required as to the issue of support as the minutes of the hearing held on July 12, 1974 are unavailable. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.